Per Curiam.
This is an action for divorce; the husband having filed the petition. -In it he charges his wife with adultery committed at various times and places with one Alvin Low. He also charged her with a like offence committed with one Herbert Jackson. The advisory, master, after hearing and considering the proofs offered on behalf of the petitioner and the defendant, reached the conclusion that the charges against the defendant with relation to each of these co-respondents had been satisfactorily proved. Reaching that conclusion, he advised a decree in favor of the petitioner, and from the decree entered in accordance with his advice the defendant has appealed.
• A careful reading of the testimony sent up' with this appeal satisfies us that the learned advisory master was entirely justified in his finding, so far as it relates to the charge of adultery committed with the co-respondent Herbert Jackson. We do not, however, concur with his conclusion that the evidence submi ttecl justifies a finding that the defendant had been guilty of sexual intercourse with the alleged co-respondent Low. The proofs •bearing upon that specific charge are not of the clear and convincing character required in a divorce proceeding.
The decree appealed from will be affirmed, upon the ground ,that the existence of the adulterous relations between the defendant‘and Herbert Jackson was satisfactorily proved.
For affirm anee — Ti-ie Chief-Justice, Swayze, Trenoi-iard, Parker, Bergen, Minturn, Ivalisci-i, Black, White, HepPENHE1MER, WILLIAMS, GARDNER, ACKERSON, VAN BüSKIRK —14.
For reversal — None.